          Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JASON MARKLEY,

               Plaintiff,

               v.                                             CASE NO. 20-3024-SAC

ATCHISON COUNTY JAIL,
et. al,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Jason Markley is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff is housed at the

Atchison County Jail in Atchison, Kansas (“ACJ”).

       Plaintiff alleges that in early December he was jumped by two inmates. He alleges that

in late December, one of the inmates was moved to the same pod where Plaintiff was housed.

On January 2, 2020, the inmate jammed his lock and assaulted another inmate. On January 3,

the inmate jammed his lock and assaulted Plaintiff. Plaintiff alleges that “staff at [the] jail let it

happen.” Plaintiff alleges that the inmate should not have been in the same pod with Plaintiff.




                                                  1
            Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 2 of 9




Plaintiff alleges that Defendant Travis Wright1 said to move the inmate to the pod, and

Defendants Criss and Tom “failed to make sure he did not jimmie his lock.”

        Plaintiff names as defendants: the ACJ; Travis Right, Captain at ACJ; Tom Enzbriner,

Sergeant at ACJ; and Criss (lnu), Jailer at ACJ. Plaintiff seeks $50,000 for “pain & suffering.”

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are


1
  Plaintiff lists the defendant’s name as “Right” in the caption, but refers to him as “Wright” in the body of the
Complaint.

                                                        2
           Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 3 of 9




insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to



                                                   3
          Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 4 of 9




plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Conditions of Confinement

       Plaintiff alleges that while he was housed at the ACJ, he was not properly protected from

other inmates. It appears as though Plaintiff was a pretrial detainee while housed at the ACJ.

Pretrial detainees, “may not be punished prior to an adjudication of guilt in accordance with due

process of law.” Bell v. Wolfish, 441 U.S. 520, 535 (1979) (citations omitted).          “A person

lawfully committed to pretrial detention has not been adjudged guilty of any crime . . . [and] has

had only a ‘judicial determination of probable cause as a prerequisite to [the] extended restraint

of [his] liberty following arrest.” Id. (citations omitted). The government may “detain him to

ensure his presence at trial and may subject him to the restrictions and conditions of the detention

facility so long as those conditions and restrictions do not amount to punishment, or otherwise

violate the Constitution.” Id. at 536–37.    To determine when restrictions pass, as a matter of

law, from constitutionally acceptable to constitutionally impermissible, a court must ask two

questions. Blackmon v. Sutton, 734 F.3d 1237, 1241 (10th Cir. 2013). “First, we must ask

whether an ‘expressed intent to punish on the part of detention facility officials’ exists” and “[i]f

so, liability may attach. If not, plaintiff may still prove unconstitutional punishment by showing

the restriction in question bears no reasonable relationship to any legitimate governmental

objective.” Id. (citing Bell, 441 U.S. at 538–39).

       Plaintiff has not alleged an intent to punish on the part of staff at the ACJ, and his

allegations suggest, at most, negligence. “Restraints that are reasonably related to the

institution’s interest in maintaining jail security do not, without more, constitute unconstitutional



                                                 4
              Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 5 of 9




punishment, even if they are discomforting and are restrictions that the detainee would not have

experienced had he been released while awaiting trial.” Bell, 441 U.S. at 540. “[I]n addition to

ensuring the detainees’ presence at trial, the effective management of the detention facility once

the individual is confined is a valid objective that may justify imposition of conditions and

restrictions of pretrial detention and dispel any inference that such restrictions are intended as

punishment.” The Supreme Court has warned that these decisions “are peculiarly within the

province and professional expertise of corrections officials, and, in the absence of substantial

evidence in the record to indicate that the officials have exaggerated their response to these

considerations, courts should ordinarily defer to their expert judgment in such matters.” Id. at

540, n.23 (citations omitted).

           Plaintiff has not stated a claim for relief based on his conditions of confinement. The

Tenth Circuit has held that a pretrial detainee’s claims regarding conditions of confinement are

governed by the Due Process Clause, and that “the Eighth Amendment standard provides the

benchmark for such claims.”               Routt v. Howard, 764 F. App’x 762, 770 (10th Cir. 2019)

(unpublished) (quoting Craig v. Eberly, 164 F.3d 490, 495 (10th Cir. 1998)). 2


2
    The court in Kelley noted that:

                    In Kingsley v. Hendrickson, “the Supreme Court held that the Eighth
                    Amendment standard for excessive force claims brought by prisoners, which
                    requires that defendants act ‘maliciously and sadistically to cause harm,’ does
                    not apply to Fourteenth Amendment excessive force claims brought by pretrial
                    detainees.” Estate of Vallina v. Cty. of Teller Sheriff’s Office, 757 F. App’x 643,
                    646 (2018) (citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015)); see
                    also Burke, 935 F.3d at 991 n.9. The “[c]ircuits are split on whether Kingsley
                    alters the standard for conditions of confinement and inadequate medical care
                    claims brought by pretrial detainees,” with the Tenth Circuit not yet having
                    decided the issue. Vallina, 757 F. App’x at 646–47 (noting that the Second,
                    Seventh, and Ninth Circuits have found Kingsley displaces the prior subjective
                    inquiry for conditions of confinement and inadequate medical care claims, while
                    the Fifth, Eighth, and Eleventh Circuits have held that Kingsley applies only to
                    excessive force claims).

Kelley v. Wright, No. 2:19-CV-02278-JAR-JPO, 2019 WL 6700375, at n.74 (D. Kan. Dec. 9, 2019).

                                                            5
             Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 6 of 9




       “The Due Process Clause of the Fourteenth Amendment requires that a pretrial detainee

be provided ‘humane conditions of confinement by ensuring the basic necessities of adequate

food, clothing, shelter, and medical care and by taking reasonable measures to guarantee his

safety.’” Routt, 764 F. App’x at 770 (citing Ledbetter v. City of Topeka, 318 F.3d 1183, 1188

(10th Cir. 2003) (ellipsis, brackets, and internal quotation marks omitted)); see also Kelley v.

Wright, No. 2:19-CV-02278-JAR-JPO, 2019 WL 6700375, at *10 (D. Kan. Dec. 9, 2019). To

establish liability, a pretrial detainee must show: “(1) the official[ ] knew of and disregarded an

excessive risk to his health and safety, and (2) the alleged deprivation was sufficiently serious.”

Routt, 764 F. App’x at 770 (citing Ledbetter, 318 F.3d at 1188 (citation, brackets, and internal

quotation marks omitted)). However, “jail conditions may be restrictive and even harsh without

violating constitutional rights.” Id. (citing Ledbetter, 318 F.3d at 1188 (internal quotation marks

omitted)).

       Plaintiff has not alleged long-term exposure to the conditions. “An important factor in

determining whether conditions of confinement meet constitutional standards is the length of the

incarceration.” Id. (citing Barney v. Pulsipher, 143 F.3d 1299, 1311 (10th Cir. 1998)). Thus,

“[t]ime can play a significant part in a court’s analysis of these issues,” and “[t]here is . . . a de

minimus level of imposition with which the Constitution is not concerned.” Kelley, 2019 WL

6700375, at *10 (citations omitted).

       Plaintiff has failed to allege a constitutional violation, and his claims suggest, at most,

mere negligence. See Kingsley, 135 S. Ct. at 2472 (finding that “defendant must possess a

purposeful, a knowing, or possibly a reckless state of mind” because “liability for negligently

inflicted harm is categorically beneath the threshold of constitutional due process”) (citations

omitted); see also McCowan v. Morales, 945 F.3d 1276, 1284 n.7 (10th Cir. 2019); Estate of



                                                  6
           Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 7 of 9




Vallina v. Cty. of Teller Sheriff’s Office, 757 F. App’x 643, 647 n.2 (2018) (noting that “the

Supreme Court has consistently maintained that Fourteenth Amendment claims require

‘something more’ than mere negligence”) (citation omitted).

        Plaintiff’s negligence claim is subject to dismissal for failure to adequately allege a

federal constitutional violation. Violations of state law are not sufficient grounds for relief in

federal court under 42 U.S.C. § 1983. “[A] violation of state law alone does not give rise to a

federal cause of action under § 1983.” Malek v. Haun, 26 F.3d 1013, 1016 (10th Cir. 1994)

(citation omitted); see also Jones v. Salt Lake Cty., 503 F.3d 1147, 1162 (10th Cir. 2007) (citing

Jojola v. Chavez, 55 F.3d 488, 490 (10th Cir. 1995) (“Liability under § 1983 must be predicated

upon a deliberate deprivation of constitutional rights by the defendant, and not on negligence.”)

(quotations omitted); Woodward v. City of Worland, 977 F.2d 1392, 1399 (10th Cir. 1992) (“The

Supreme Court has made it clear that liability under § 1983 must be predicated upon a deliberate

deprivation of constitutional rights by the defendant. It cannot be predicated upon negligence.”)

(quotations and citations omitted). Plaintiff’s Complaint is subject to dismissal for failure to

state a claim.

        2. Detention Facility

        Plaintiff names the ACJ as a defendant. “To state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Prison and jail facilities are not proper

defendants because none is a “person” subject to suit for money damages under § 1983. See Will

v. Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989); Clark v. Anderson, No. 09-3141-

SAC, 2009 WL 2355501, at *1 (D. Kan. July 29, 2009); see also Aston v. Cunningham, No. 99–



                                                7
             Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 8 of 9




4156, 2000 WL 796086 at *4 n.3 (10th Cir. Jun. 21, 2000) (“a detention facility is not a person

or legally created entity capable of being sued”); Busekros v. Iscon, No. 95-3277-GTV, 1995 WL

462241, at *1 (D. Kan. July 18, 1995) (“[T]he Reno County Jail must be dismissed, as a jail is

not a ‘person’ within the meaning of § 1983.”). Plaintiff’s claims against the ACJ are subject to

dismissal.

         3. No Physical Injury

         Plaintiff seeks compensatory damages for pain and suffering. Plaintiff’s request for

compensatory damages is barred by 42 U.S.C. § 1997e(e), because Plaintiff has failed to allege a

physical injury. Section 1997e(e) provides in pertinent part that “[n]o Federal civil action may

be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical injury.” 42

U.S.C. § 1997e(e).

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.3

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a


3
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3024-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          8
          Case 5:20-cv-03024-SAC Document 6 Filed 04/15/20 Page 9 of 9




federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

       If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until May 15, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff is also granted until May 15, 2020, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

       The clerk is directed to send § 1983 forms and instructions to Plaintiff.

       IT IS SO ORDERED.

       Dated April 15, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                9
